792 P.2d 1246 (1990)
102 Or.App. 117
Osa J. PEREZ, Petitioner,
v.
STATE BOARD OF PAROLE, Respondent.
CA A62615.
Court of Appeals of Oregon.
Argued and Submitted April 25, 1990.
Decided June 6, 1990.
Reconsideration Denied July 25, 1990.
Review Denied August 14, 1990.
Sally L. Avera, Acting Public Defender, Salem, argued the cause for petitioner. With her on the brief was Gary D. Babcock, Public Defender, Salem.
John A. Reuling, Jr., Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before RICHARDSON, P.J., and NEWMAN and DEITS, JJ.
PER CURIAM.
Petitioner seeks review of an order of the Board of Parole. By a previous order, the Board had established a parole release date for petitioner. He did not seek judicial review of that order but requested "administrative review of the decision by the Board." Its resulting order, from which he seeks judicial review, did not modify the original decision or in any way set a prison term; it only denied reconsideration. It is not a final order subject to review under ORS 144.335. We do not have jurisdiction.
Petition for judicial review dismissed.